          Case 2:16-cv-01439-JCM-NJK Document 95
                                              96 Filed 08/18/21
                                                       08/19/21 Page 1 of 3



 1                        LAW OFFICES
             Broening Oberg Woods & Wilson
 2                  PROFESSIONAL CORPORATION
              2800 NORTH CENTRAL AVENUE, SUITE 1600
                    PHOENIX, ARIZONA 85004-1047
 3                    TELEPHONE: (602) 271-7700

 4 J. Gregory Cahill (AZ Bar #012654)
   Admitted Pro Hac Vice
 5 jgc@bowwlaw.com

 6 DICKINSON WRIGHT PLLC
   Gabriel A. Blumberg (NV Bar No. 12332)
 7 Email: gblumberg@dickinsonwright.com
   Michael S. Rubin (AZ Bar No. 005131)
 8 Admitted Pro Hac Vice
   Email: mrubin@dickinsonwright.com
 9 3883 Howard Hughes Parkway, Suite 800
   Las Vegas, Nevada 89169
10 Tel: (702) 550-4400
   Fax:(844) 670-6009
11 Attorneys for Plaintiff/Counter-Defendant
   Buesing Corporation
12
   PARKER, NELSON & ASSOCIATES, CHTD.
13 Theodore Parker, III, Esq. (Nevada Bar No. 4716)
   Email: tparker@pnalaw.net
14 Mahogany Turfley, Esq. (Nevada Bar No. 13974)
   Email: mturfley@pnalaw.net
15 PARKER, NELSON & ASSOCIATES, CHTD.
   2460 Professional Court, Suite 200
16 Las Vegas, Nevada 89128
   Attorneys for Defendant/Counterclaimant
17 Helix Electric of Nevada, LLC

18                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
19

20   Buesing Corporation, an Arizona                      Case No.: 2:16-cv-01439-JCM-NJK
     Corporation,
21
                           Plaintiff,                     STIPULATION AND [PROPOSED]
22                                                        ORDER REGARDING TRIAL DATE
     v.
                                                          (FOURTH REQUEST)
23
     Helix Electric Of Nevada, LLC,
24   a Nevada Limited Liability Company, dba
     Helix Electric,
25
                           Defendants.
26
27   AND RELATED COUNTERCLAIMS
28

                                                      1
          Case 2:16-cv-01439-JCM-NJK Document 95
                                              96 Filed 08/18/21
                                                       08/19/21 Page 2 of 3



 1         The parties, through undersigned counsel, stipulate and agree, and further jointly request,
 2 that the Court continue trial is the matter to the week of January 10, 2022 or January 17, 2022.

 3 The matter is currently set for a five day bench trial beginning September 13, 2021. The Court’s

 4 January 19, 2021 Trial Order (ECF 85) provides that the matter is set on a two-week trial stack.

 5 While the parties are ready for trial and able to try the matter the week of September 13, 2021,

 6 experts and witnesses are unavailable the week of September 13, 2021. Accordingly, the matter

 7 cannot proceed to trial the week of September 13, 2021, and the parties jointly request that the

 8 Court continue the matter to a later date.

 9         The parties have conferred and, based on the parties and counsels’ schedules, they
10 respectfully advise the Court that they are next available for trial at the Court’s convenience

11 beginning January 10, 2022. Accordingly, the parties respectfully request that the trial be

12 continued to a date beginning either January 10, 2022 or January 17, 2022.

13 Dated this 18th day of August, 2021.                Dated this 18th day of August, 2021.
14 BROENING OBERG WOODS & WILSON, PARKER, NELSON & ASSOCIATES,
   P.C.                                           CHTD.
15
   /s/ J. Gregory Cahill                           /s/ Theodore Parker
16 J. Gregory Cahill (AZ Bar No. 012654)          Theodore Parker, III (NV Bar No. 4716)
   Admitted Pro Hac Vice                          Mahogany Turfley (NV Bar No. 13974)
17 2800 North Central Avenue, Suite 1600          2460 Professional Court, Suite 200
   Phoenix, AZ 85004-1047                         Las Vegas, Nevada 89128
18                                                Attorneys for Defendant/Counterclaimant
   and                                            Helix Electric of Nevada, LLC
19
   Gabriel A. Blumberg (NV Bar No. 12332)
20 Michael S. Rubin, Esq. (Admitted Pro Hac
   Vice)
21 DICKINSON WRIGHT, PLLC
   3883 Howard Hughes Parkway, Suite 800
22 Las Vegas, NV 89169
   Attorneys for Plaintiff/Counter-Defendant
23 Buesing Corporation
                                             ORDER
24
                                             IT IS SO ORDERED.
25 Calendar Call scheduled for March 23,
                                             ____________________________________
26 2022 at 1:30 p.m. in Courtroom 6A.
   Bench Trial scheduled for March 28,       U.S. DISTRICT COURT JUDGE
27 2022 at 9:00 a.m. in Courtroom 6A.                    August 19, 2021
                                             DATED: ______________
28

                                                   2
          Case 2:16-cv-01439-JCM-NJK Document 95
                                              96 Filed 08/18/21
                                                       08/19/21 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2         Pursuant to FRCP Rule 5(b), I certify that I am an employee of PARKER NELSON &
 3 ASSOCIATES, CHTD., and that on this 18th day of August 2021, I caused the foregoing

 4 STIPULATION AND [PROPOSED] ORDER REGARDING TRIAL DATE (FOURTH

 5 REQUEST) to be served by electronic mail and via U.S. Mail with postage prepaid thereon

 6 addressed to the following:

 7 Gabriel A. Blumberg, Esq.
   Michael S. Rubin, Esq. (Admitted Pro Hac Vice)
 8 DICKINSON WRIGHT, PLLC
   3883 Howard Hughes Parkway, Suite 800
 9 Las Vegas, NV 89169
   (702) 550-4400
10 Fax: (702) 382-1661
   Email: gblumberg@dickinsonwright.com
11 Email: mrubin@dickinsonwright.com

12 J. Gregory Cahill, Esq. (Admitted Pro Hac Vice)
   Broening Oberg Woods & Wilson, P.C.
13 2800 North Central Avenue, Suite 1600
   Phoenix, AZ 85004-1047
14 (602) 271-7700
   Email: jgc@bowwlaw.com
15 Attorneys for Plaintiff/Counterdefendant
   Buesing Corporation
16
17
                                        /s/ Staci D. Ibarra
18                                     An employee of PARKER NELSON & ASSOCIATES, CHTD.
19

20

21

22

23

24

25

26
27

28

                                                 3
